Citation Nr: 0323630	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1998, wherein 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined that new and 
material evidence had not been submitted that would reopen a 
previously-denied claim of entitlement to service connection 
for right ear hearing loss.  In May 2001, the Board remanded 
this case in order to obtain additional evidence and to 
address due process considerations.  The case is again before 
the Board for appellate review.

The Board notes that the issue on appeal has been at times 
characterized as one in which the submittal of new and 
material evidence was requisite prior to VA's reopening of 
the veteran's claim of service connection for right ear 
hearing loss.  In his initial claim for benefits, dated in 
May 1970, he identified his disability as "[t]wo pierced ear 
drums - loss of hearing" and indicated that he had been 
treated during service for "[e]ars - loss of hearing."  The 
rating action promulgated by the New York, New York RO in 
November 1970, however, while referencing findings pertinent 
to the right ear, did not appear to adjudicate the question 
of service connection for right ear hearing loss when it 
determined that service connection was appropriate for left 
ear hearing loss.  It is also unclear as to whether, if 
service connection for right ear hearing loss was in fact 
denied by the RO in November 1970, the veteran was thereafter 
apprised of that decision; his claims file does not contain 
any document issued by the RO reflecting that he had been 
notified that a claim for service connection for right ear 
hearing loss had been denied.  

In view of the fact that the veteran's claim of entitlement 
to service connection for right ear hearing loss was 
apparently not adjudicated by the New York RO in November 
1970 (and is, accordingly, a still-pending claim), the 
question of whether new and material evidence has been 
submitted need not be addressed, and the issue on appeal is 
characterized as indicated on the first page of this 
decision.




FINDING OF FACT

Inservice right ear hearing problems are not shown to be 
related to current right ear hearing loss, nor is right ear 
sensorineural hearing loss shown within one year of service 
separation.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
wartime service, nor may right ear sensorineural hearing loss 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statements of the Case issued in the development 
of this appeal.  In addition, the RO, in June 2001, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, and that VA has attempted, albeit 
unsuccessfully, to obtain records of all treatment he claims 
to have been accorded.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the 


veteran).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).   

II.  Service Connection for Right Ear Hearing Loss

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).  An organic disease of the nervous system, 
which includes hearing loss that is sensorineural in nature, 
is identified in the regulations as a disability for which 
this presumption applies.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the report of the veteran's service 
entrance examination, dated in January 1968, shows that right 
ear thresholds, measured audiometrically, were recorded as 5 
decibels at both 500 and 1000 hertz, and as 10 decibels at 
both 2000 and 4000 hertz; the report references the presence 
of "defective hearing" without indicating whether that 
finding refers to unilateral or bilateral hearing impairment.  
(The Board notes that service connection was granted in 
November 1970 for left ear hearing loss.)  In July 1968, the 
veteran was accorded treatment for complaints of right ear 
pain; the treatment record indicates impressions to include 
right ear otitis externa, and perforated right tympanic 
membrane by history.  An October 1968 medical record notes 
the presence of a "questionably" perforated right tympanic 
membrane, and right ear thresholds of 35 at 500 hertz, 20 at 
1000 hertz, 15 at 2000 hertz, and 10 at 4000 hertz.  The 
report of his service separation examination, however, while 
noting the presence of bilateral chronic otitis media, shows 
that right ear hearing was recorded a 15/15 for whispered 
voice, and does not reflect any findings of right ear hearing 
loss.

The report of a VA audiometric examination dated in October 
1970 shows that the veteran's right ear speech reception 
threshold was certified as "-2" and that his right ear 
discrimination ability was certified as 100 percent accurate.  
The report of an April 1980 VA audiometric examination shows 
that his right ear speech reception threshold was certified 
as 8 decibels, and that his right ear discrimination ability 
was certified as 92 percent accurate.  More recent medical 
evidence, dated beginning in 1997, shows complaints of 
vertigo; an impression of soft tissue in the right 
epitympanum with poor aeration of the mastoids bilaterally 
was rendered in February 1998.  The report of an April 2000 
VA audiometric examination indicates right ear speech 
thresholds between 20 and 45 for the frequencies tested 
between 500 decibels and 4000 decibels, with right ear speech 
reception of 96 percent.  The report indicates diagnoses to 
include right ear sensorineural hearing loss.

Initially, it is noted that the degree of right ear hearing 
loss exhibited by the veteran in April 2000 is of such 
severity as to constitute a disability for VA benefits 
purposes; see 38 C.F.R. § 3.385 (2002).  It is also noted 
that a diagnosis of right ear sensorineural hearing loss was 
first rendered in 2000, approximately 30 years following his 
separation from service; that is, the evidence does not 
demonstrate that right ear sensorineural hearing loss was 
manifested either in service or to a compensable degree 
within one year after service separation.

In addition, the veteran's service medical records do not 
demonstrate that right ear hearing loss was manifested during 
his period of service.  While several of these records, dated 
in 1968, show complaints of right ear problems and a right 
ear speech reception threshold as high as 35 decibels on one 
occasion (at 500 hertz in October 1968), it must be pointed 
out that the report of his separation medical examination 
indicates that right ear hearing was deemed to be 15/15 for 
whispered voice.  Likewise, the report of the October 1970 VA 
examination does not reflect the manifestation of any hearing 
problems.  

This, however, does not necessarily preclude a finding that 
service connection for the right ear hearing loss that is 
currently manifested can be assigned, if a relationship or 
nexus can be established between service and the current 
disability.  See, e.g., 38 C.F.R. § 3.303(d) (2002).  
Nonetheless, such relationship or nexus is lacking in this 
case.  The medical evidence does not indicate any findings or 
opinions of any such nexus.  To the contrary, the report of a 
VA audiological examination, dated in July 2001 and conducted 
in order to address this question, indicates remarks by the 
examiner as follows:  

It is this examiner's opinion that the 
right ear hearing loss is not related to 
[the] veteran's military service.  It is 
likely noise-induced, but apparently 
occurred following his discharge.  The VA 
audiology exam done on 10/2/1970 clearly 
shows NORMAL hearing throughout all test 
frequencies for the right ear....

(Emphasis in original.)

In brief, the evidence does not demonstrate the inservice 
presence of right ear hearing loss, or of right ear 
sensorineural hearing loss within one year after service, nor 
does it demonstrate that current right ear hearing loss is 
related to that service.  The Board must therefore conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for right ear hearing 
loss.




ORDER

Service connection for right ear hearing loss is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

